DETAILED ACTION
This application is in condition for allowance except for the following formal matters: The applicant submitted new replacement drawing sheets on 04/09/2021. These drawing sheets are not acceptable because the amended drawing figure does not include the word “Amended” at the bottom of the figure. See MPEP § 1413 for the correct manner for amending drawings in a reissue application.
Allowable Subject Matter
Claims 1-11 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose, singly or in combination, the recited combination of elements of claim 1 including, “the front end of the main body has a recessed groove which is recessed toward the cavity, the insulating plug is arranged in the recessed groove, and an annular groove capable of accommodating a receptacle is formed between a periphery of the insulating plug and an inner wall of the recessed groove.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/            Primary Examiner, Art Unit 3993                                                                                                                                                                                            
Conferees:  /rds/ and /GAS/